Exhibit 10.18

 
 
 
 
DEBT CONVERSION AGREEMENT
 
THIS DEBT CONVERSION AGREEMENT (this “Agreement”) is made and entered into as
of  November 4, 2009, by and between Locateplus Holdings Corporation, a Delaware
corporation (the “Company”), 100 Cummings Center, No. 235M, Beverly, MA 01915
and Dutchess Private Equities Fund Ltd., a Cayman Islands exempted company
(“Dutchess”), 50 Commonwealth Avenue, Suite 2, Boston, MA 02116.
 
RECITALS
 
    WHEREAS, approximately $1,817,828 in principal and accrued interest is
currently owed to Dutchess by the Company and is outstanding on the books and
records of the Company, which amount is comprised of: (i) that Convertible
Debenture between Dutchess and the Company dated December 30, 2005 and (ii) that
Convertible Debenture between Dutchess and the Company dated March 16, 2007
issued to Dutchess by the Company (the “Debentures”), true copies of which are
attached as Exhibit A;
 
    WHERAS, Dutchess holds a warrant to purchase up to 1,125,000 shares of the
Company’s Common Stock at an exercise price of $.10 per share (the “Warrant”) a
true copy of which is also attached as Exhibit B;
   
    WHEREAS, Dutchess desires to convert all amounts outstanding under the
Debentures and Warrant (collectively, the “Obligations” and each an
“Obligation”) into an aggregate of 72,000 shares of Series A Preferred Stock,
Par Value $1.00 per share (“Preferred Stock”), of the Company (the “Preferred
Shares”), and the Company desires to convert such Obligations into such
Preferred Shares.
 
    NOW, THEREFORE, for and in consideration of the foregoing premises, the
mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
   
    1. Conversion of the Obligations; Issuance of the Preferred Shares.
 
       1.1 At the Closing (as defined in Section 2 hereof) and subject to the
terms and conditions of this Agreement, Dutchess hereby agrees to convert all of
the Obligations into the Preferred Shares at a conversion price of twenty-five
dollars ($25.00) per share, and the Company hereby agrees to issue an aggregate
of seventy-two thousand (72,000) Preferred Shares to Dutchess.  By converting
the Obligations into the Preferred Shares, Dutchess acknowledges and agrees that
the Obligations will be cancelled and terminated in all respects and for all
purposes and that Dutchess will be deemed to have released all claims held by
Dutchess with respect to the Obligations, including the payment of principal and
interest thereon, and any fees and other amounts payable with respect to the
Obligations.
 
       1.2 For purposes of calculating the holding periods for the Preferred
Shares, Dutchess shall tack back to the holding period(s) for the specific
Debenture(s) under which Dutchess became entitled to receive the Preferred
Shares pursuant to this Agreement.  The Company shall not adopt a position
inconsistent with the foregoing or contest such tacking for any reason and shall
cooperate with Dutchess in any efforts Dutchess may undertake to assert such
tacking in connection with the future sale of any Preferred Shares.
 
    2. Closing; Delivery of Preferred Shares.
 
       2.1 Closing.  The closing of the conversion of the Obligations and the
issuance of the Preferred Shares (the “Closing”) shall occur at 10:00 a.m. local
time on a date to be mutually agreed upon on or before December 31, 2009 (the
“Closing Date”) at the offices of the Company, or at such other location as
shall be agreed by the parties.
 
       2.2 Deliveries.  At the Closing, the Company shall deliver to Dutchess
(i) a stock certificate representing the Preferred Shares in the name of
Dutchess; and (ii) and Stipulation of Dismissal without Prejudice of the current
case of LocatePLUS Holdings Corporation v Dutchess Private Equities Fund,
Ltd.  in Suffolk Superior Court, Civil Action No. 09 - 1385A and Dutchess shall
deliver (i) instruments of cancellation of the Obligations, (ii) an assignment
to the Company of all shares of capital stock of the Company or rights thereto
owned by Dutchess or any of its affiliates and (iii) an assignment of certain
Debt pursuant to a Debt Purchase Agreement dated as of November 4, 2009 between
the parties.  .
 
    3. Representations and Warranties of Dutchess. Dutchess represents and
warrants to the Company as follows.
 
       3.1 Acquisition for Own Account for Investment.  Dutchess is acquiring
the Preferred Shares for Dutchess’s own account for investment purposes only and
not with a view to, or for sale in connection with, a distribution of the
Preferred Shares within the meaning of the Securities Act of 1933, as amended
(the “1933 Act”).
 
       3.2 Understanding of Risks.  Dutchess is aware of the highly speculative
nature of the investment in the Preferred Shares and the financial hazards
involved in such investment.
 
       3.3 Dutchess’s Qualifications.  By reason of Dutchess’s business or
financial experience, Dutchess is capable of evaluating the merits and risks of
this investment, has the ability to protect Dutchess’s own interests in this
transaction, and is financially capable of bearing a total loss of the
investment.
 
      3.4 No General Solicitation; Place of Sale.  At no time was Dutchess
presented with or solicited by any publicly issued or circulated newspaper,
mail, radio, television or other form of general advertising or solicitation in
connection with the offer, sale and purchase of the Preferred Shares.
 
       3.5 Compliance with Securities Laws.  Dutchess understands and
acknowledges that the Preferred Shares are not being registered with the United
States Securities and Exchange Commission (the “Commission”) under the 1933 Act,
but instead are being sold under an exemption or exemptions from the
registration and qualification requirements of the 1933 Act or applicable state
securities laws that impose certain restrictions on Dutchess’s ability to
transfer the Preferred Shares.
 
       3.6 Restrictions on Transfer.  Dutchess understands that Dutchess may not
transfer any Preferred Shares unless such Preferred Shares are registered under
the 1933 Act or applicable state securities laws, or unless exemptions from such
registration and qualification requirements are available.
 
       3.7 Representation by Counsel.  Dutchess has been represented by its own
counsel, accountant and tax specialist in connection with the acquisition of the
Preferred Shares and entering into this Agreement and acknowledges that Dutchess
is not relying on any securities, tax, accounting or other advice from the
Company or its counsel or advisors.
 

--------------------------------------------------------------------------------


    4. Representations and Warranties of the Company. The Company represents and
warrants to Dutchess as follows.
 
       4.1 Authority.  The Company has the power and authority to enter into and
perform its obligations under this Agreement and to issue the Preferred Shares
to Dutchess. The Company has been duly organized and is validly existing in good
standing under the laws of the jurisdiction of its organization as the type of
entity that it purports to be.  The execution and delivery of this Agreement by
the Company, and the consummation by the Company of the transactions
contemplated hereby, have been duly authorized by all necessary action and no
other proceeding on the part of the Company is necessary to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby.
 
       4.2 Valid Issuance of Preferred Shares.  The Preferred Shares, when
issued and delivered in accordance with the terms of this Agreement for the
consideration expressed herein, will be duly and validly issued, fully paid and
non-assessable shares of  Series A Preferred Stock. The Company’s obligation to
issue such Preferred Shares and to close according to the terms and conditions
of this Agreement are contingent upon the Company’s having obtained all required
authorizations.
 
       4.3 Representation by Counsel.  The Company has been represented by its
own counsel, accountant and tax specialist in connection with the issuance of
the Preferred Shares and entering into this Agreement and acknowledges that the
Company is not relying on any securities, tax, accounting or other advice from
Dutchess or its counsel or advisors.
 
       4.4 Consent. No consent, approval, authorization or order of any court or
governmental authority or third-party is required in connection with the
execution, delivery or performance of this Agreement by the parties.
 
    5. Covenants of the Company.  The Company hereby covenants to Dutchess as
follows:
 
       5.1 Within ten (10) days of the execution of this Agreement the Company
shall commence to obtain the necessary authorizations to create and issue the
Preferred Shares and shall    file any and all necessary paperwork with the
Delaware Secretary of State and the Board of Directors shall approve the
execution of a Certificate of Designations, Preferences and Rights of Series A
Preferred Stock, Par Value $1.00 per share  (the “Certificate”)  substantially
in the form of Certificate attached as Exhibit C to this Agreement.  which shall
include, among other rights, privileges and preferences, the following:
 
 a.           Dividends shall be paid quarterly, in cash or in  Series A
Preferred Stock, at the option of the Corporation,, at the rate of  twenty five
cents ($.25) per share..  Dividends shall be cumulative.
 
 b.           At the option of the holder thereof, each share of Preferred Stock
may be converted into 41.66 shares of the Company’s common stock, par value
$0.01 per share (“Common Stock”), as set forth in the Certificate.
 
c.   The Series A Preferred Stock shall be senior in rights, privileges and
preferences to all other series of preferred or common stock of the Company,
including with respect to dividend, distribution and liquidation rights,
privileges and preferences.
 
       5.2 The Company shall purchase pro rata from all the holders of the
Preferred Shares, at the beginning of each calendar quarter, those amounts of
Preferred Shares at a price of $25 per share, all  as set forth below:
 
i.  
From the Closing through December 31 2010 – 600  Preferred Shares

 
ii.  
From March 31, 2011 through December 31, 2011 – 1,000  Preferred Shares

 
 
iii.
From March 31, 2012 through December 31, 2012 – 1,400  Preferred Shares.

 
       The specified number of Preferred Shares which the Company is obliged to
purchase by any specified date shall be reduced by the number of Preferred
Shares converted to Common Stock before such date and by the number of Preferred
Shares purchased by the Company before such date pursuant to any Puts as set
forth below.
 
       5.3  Each holder of Preferred Shares shall have the right, at its sole
option, after November 1, 2009, to request that the Company buy a specified
number of shares of Preferred Shares owned by such holder in exchange for
payment by the Company of the Put Consideration (as defined below).  In order to
exercise this right, the holder shall send the Company a  signed and dated
notice in writing setting forth the number of shares of Preferred Shares that
the holder intends to sell and a computation of the Put Consideration.  The “Put
Consideration” is the product of the number of Preferred Shares that the holder
intends to sell multiplied by twenty-five dollars ($25.00) per Share (the “Put
Price”). The total Put Consideration payable by the Company during any calendar
quarter shall not exceed fifteen thousand dollars ($15,000) through the last
quarter of 2010, twenty five thousand dollars ($25,000) per quarter through the
last quarter of 2011 and thirty five thousand dollars ($35,000) thereafter. The
Company, in its sole discretion, may determine whether to agree to an increase
in the Put Consideration as described above.
 
       5.4  While the Preferred Shares are outstanding, the Company shall
authorize and reserve a sufficient number of its previously authorized but
unissued shares of Common Stock to satisfy the rights of conversion and purchase
of the holders of the Preferred Shares, which amounts shall be determined by
reference to the Certificate.
 
       Acknowledgements. The parties hereby acknowledge and agree that, as of
the date hereof, the outstanding balances under the Debentures, are as set forth
on Exhibit D attached hereto.
 
    6. Restrictive Legend.
 
       6.1 Legend.  Dutchess understands and agrees that the Company may place
the legend set forth below or a similar legend on any stock certificates
evidencing the Preferred Shares, or any Common Stock into which the Preferred
Shares are converted, together with any other legends that may be required by
state or federal securities laws or the Company’s Certificate of Incorporation
or Bylaws:
 
       THE SECURITIES REPRESENTED THIS CERTIFICATE  HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE
SECURITIES LAWS OF CERTAIN STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND
       MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM..
 
4

--------------------------------------------------------------------------------


    7. Compliance with Laws and Regulations.  The sale and transfer of the
Preferred Shares will be subject to and conditioned upon compliance by the
Company and Dutchess with all applicable state and federal laws and regulations
and with all applicable requirements of any stock exchange or automated
quotation system on which the Company’s Common Stock may be listed or quoted at
the time of such issuance or transfer.
 
    8.General Provisions.
 
       8.1 Successors and Assigns; Assignment.  Except as otherwise provided in
this Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will be binding upon and inure to the benefit of their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  This Agreement is not assignable without the prior written
consent of the parties hereto, except that Dutchess may assign this Agreement to
any affiliate upon notice to, and without the consent of the Company.
 
       8.2 Governing Law.  The validity, terms, performance and enforcement of
this Agreement shall be governed and construed by the provisions hereof and in
accordance with the laws of the Commonwealth of Massachusetts applicable to
agreements that are negotiated, executed, delivered and performed solely in the
Commonwealth of Massachusetts.
 
       8.3  Notices.  Any and all notices required or permitted to be given to a
party pursuant to the provisions of this Agreement will be in writing and will
be effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) one (1) business day after deposit with
an express overnight courier for United States deliveries, or two (2) business
days after such deposit for deliveries outside of the United States, with proof
of delivery from the courier requested; or (iii) three (3) business days after
deposit in the United States mail by certified mail (return receipt requested)
for United States deliveries.  All notices for delivery outside the United
States will be sent by express courier.  All notices not delivered personally
will be sent with postage and/or other charges prepaid and properly addressed to
the party to be notified at the address first set forth above or at such other
address as such party may designate by one of the indicated means of notice
herein to the other party hereto.
 
       8.4 Further Assurances.  The parties agree to execute such further
docu­ments and instruments and to take such further actions as may be reasonably
necessary to carry out the purposes and intent of this Agreement.
 
       8.5 Titles and Headings.  The titles, captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement.
   
       8.6 Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior understandings and agreements, whether oral
or written, between or among the parties hereto with respect to the specific
subject matter hereof.
 
       8.7 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together shall constitute one and the same agreement.
 
       8.8 Facsimile Signatures.  This Agreement may be executed and delivered
by facsimile and upon such delivery the facsimile signature will be deemed to
have the same effect as if the original signature had been delivered to the
other party
 
       8.9 Amendment and Waivers.  This Agreement may be amended only by a
written agreement executed by each of the parties hereto.  No amendment of or
waiver of, or modification of any obligation under this Agreement will be
enforceable unless set forth in a writing signed by the party against which
enforcement is sought.  Any amendment effected in accordance with this section
will be binding upon all parties hereto and each of their respective successors
and assigns.  No delay or failure to require performance of any provision of
this Agreement shall constitute a waiver of that provision as to that or any
other instance.  No waiver granted under this Agreement as to any one provision
herein shall constitute a subsequent waiver of such provision or of any other
provision herein, nor shall it constitute the waiver of any per­formance other
than the actual performance specifically waived.
 
       8.10 Third-Party Beneficiaries.  Nothing in this Agreement is intended to
confer upon any other person, whether or not named herein, and rights or
remedies of any nature whatsoever under or by reason of this Agreement.
 
       8.11 Disputes Under the Agreement. All disputes arising under this
Agreement shall be governed by and interpreted in accordance with the laws of
the Commonwealth of Massachusetts, without regard to principles of conflict of
laws.  The parties to this Agreement shall submit all disputes arising under
this Agreement to arbitration in Boston, Massachusetts before a single
arbitrator pursuant to the commercial arbitration rules of the American
Arbitration Association (the “AAA”).  The arbitrator shall be selected by
application of the rules of the AAA, or by mutual agreement of the parties,
except that such arbitrator shall be an attorney admitted to practice law in the
Commonwealth of Massachusetts.  No party hereto will challenge the jurisdiction
or venue provisions as provided in this section. The decisions of the arbitrator
shall be final and binding on all parties, shall not be subject to appeal and
may be enforced by any party in a court of applicable jurisdiction.  Nothing in
this section shall limit the Holder's right to obtain an injunction for a breach
of this Agreement  from a court of law.  Any injunction obtained shall remain in
full force and effect until the arbitrator, as set forth herein, fully
adjudicates the dispute.
 


 
 
[Signature page follows]

 


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and Dutchess have caused this Debt Conversion
Agreement to be executed and delivered as of the date first written above.
 


 

   
DUTCHESS PRIVATE EQUITIES FUND, LTD.:
   
 
By:___________________
Name:  Douglas H. Leighton
Title:    Director
         
THE COMPANY:
 
   
LOCATEPLUS HOLDINGS CORPORATION
   
 
By: ____________________
Name:  Geoffrey Lee
Its:        Interim Chief Executive Officer



 

 
7

--------------------------------------------------------------------------------

 